IN THE SUPREME COURT OF THE STATE OF DELAWARE

JENAIL BROWN,                               §
                                            §       No. 53, 2016
       Defendant Below,                     §
       Appellant,                           §       Court Below—Superior Court
                                            §       of the State of Delaware
       v.                                   §
                                            §       Cr. ID Nos. 1112012522
STATE OF DELAWARE,                          §                   1205017240
                                            §
       Plaintiff Below,                     §
       Appellee.                            §

                             Submitted: August 10, 20161
                             Decided:   August 19, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                         ORDER

       This 19th day of August 2016, upon consideration of the appellant’s opening

brief, the appellee’s motion to affirm, and the Superior Court record, it appears to

the Court that:

       (1)    The appellant, Jenail Brown, filed this appeal from the Superior

Court’s order dated January 8, 2016, denying dual motions for postconviction

relief under Superior Court Criminal Rule 61. The State has filed a motion to


1
  In this appeal from the denial of postconviction relief, neither the parties’ submissions on
appeal nor the Superior Court record included a copy of the underlying motion for
postconviction relief filed on October 17, 2014. At the Court’s request, the Prothonotary located
the original motion, which was inadvertently omitted from the record lodged on appeal. The
motion was filed with this Court, in the Office of the Clerk, on August 10, 2016, and will be
placed in the Superior Court record.
affirm the Superior Court’s judgment on the ground that it is manifest on the face

of Brown’s opening brief that the appeal is without merit. We agree and affirm.

         (2)     Brown was indicted in 2011 on multiple counts of rape and a weapon

offense.2 In 2012, Brown was indicted on numerous charges after he assaulted his

girlfriend.3 On October 11, 2012, Brown pled guilty to Rape in the Second Degree

in the 2011 case and to Assault in the Second Degree, Aggravated Menacing, and a

weapon offense in the 2012 case. On December 14, 2012, following a presentence

investigation, the Superior Court sentenced Brown to a total of twenty

unsuspended years at Level V imprisonment followed by probation.

         (3)     On January 7, 2014, Brown filed a pro se motion for postconviction

relief claiming that his guilty plea was involuntary due to the ineffectiveness of his

defense counsel. The Superior Court appointed counsel to represent Brown. On

October 17, 2014, Brown’s postconviction counsel filed a motion for

postconviction relief alleging that Brown’s guilty plea convictions must be vacated

because Brown was unaware that, during the pendency of his criminal prosecutions

in 2011 and 2012, certain employees of the state’s crime lab were tampering with

drug evidence. The employees’ misconduct, which was uncovered in a 2014

criminal investigation of the crime lab, was widely reported on and became the


2
    State v. Brown, Del. Super., Cr. ID No. 1112012522.
3
    State v. Brown, Del. Super., Cr. ID No. 1205017240.
                                                2
basis of dozens of motions filed by defendants seeking to avoid pending criminal

prosecutions or to vacate prior criminal convictions. Although there was no drug

evidence involved in either of Brown’s cases, DNA evidence in Brown’s 2011 rape

case was tested at the lab where the evidence tampering had occurred. In the

motion for postconviction relief filed on behalf of Brown, Postconviction Counsel

argued that the existence of the evidence tampering was material to Brown’s

defense, and that the State’s failure to disclose the information was a violation of

Brady v. Maryland.4

         (4)   On March 12, 2015, in response to the Superior Court’s request for his

position on Brown’s pro se motion alleging ineffective assistance of defense

counsel, Postconviction Counsel filed a motion to withdraw indicating that he had

reviewed the record and could find no basis to advocate the ineffective counsel

claim.     Brown’s defense counsel filed an affidavit and supplemental affidavit

denying the ineffectiveness allegations, and the State responded to the

postconviction motions.

         (5)   By order dated January 8, 2016, the Superior Court issued a detailed

and thorough decision denying Brown’s pro se motion for postconviction relief as



4
  373 U.S. 83 (1963). See Guilfoil v. State, 2016 WL 943760, at **3 (Del. Mar. 11, 2016)
(“Under Brady and its progeny, the State’s failure to disclose exculpatory and impeachment
evidence that is material to the case violates a defendant’s due process rights.”) (quoting Wright
v. State, 91 A.3d 972, 987 (Del. 2014))).
                                                3
well as the postconviction motion filed by Postconviction Counsel. The Superior

Court also granted Postconviction Counsel’s motion to withdraw.

       (6)     On appeal, Brown continues to argue that his defense counsel was

ineffective and that the State’s failure to disclose the “ongoing governmental

misconduct” in the state crime lab was a Brady violation.                     Having carefully

considered the parties’ positions on appeal, the Court concludes that Brown’s

claims are without merit for the reasons given in the Superior Court’s order of

January 8, 2016. The Superior Court fully and carefully explained why Brown’s

claims are without merit.5

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Leo E. Strine, Jr.

                                             Chief Justice




5
  See also Aricidiacono v. State, 125 A.3d 677, 678-79 (Del. 2015) (citing cases); Garvey v.
State, 2016 WL 4191925, at *2 (Del. Aug. 2, 2016) (rejecting postconviction claim of Brady
violation “[i]n the absence of any indication that the alleged misconduct of [the Chief Medical
Examiner] involved Garvey’s case”); see Albury v. State, 551 A.2d 53, 59 (Del. 1988) (holding
that in the context of a guilty plea, a movant must show that counsel’s representation fell below
an objective standard of reasonableness and that, but for counsel’s unprofessional errors, there is
a reasonable probability that the movant would not have pleaded guilty and would have insisted
on going to trial).
                                                4